Walton, J.
The court is of opinion that the verdict in this case is clearly wrong. It is an action by the town of Burnham against the town of Pittsfield to recover for supplies furnished *581one Dorcas T. Farrington, a pauper, alleged to have her settlement in the defendant town. That the pauper once had a settlement in Burnham is not denied; but it is claimed that she after-wards acquired a settlement in Pittsfield by having her home there lor five successive years. But upon this point the plaintiffs5 proof fails. True, the evidence shows very clearly that from the time when she first moved into Pittsfield to the time when she last moved out of it, more than five years had elapsed. But the evidence is equally clear and conclusive that twice during that time she left the town of Pittsfield with a fixed and openly expressed determination never again to return to it as to the place of her home; and that on each of these occasions she did in fact stay away for a considerable length of time; and that when she returned to Pittsfield it was by virtue of a change of purpose, and not in pursuance of an existing intention to do so when she left.
Upon this point the pauper testified as follows: “ I thought when I came away I never would go back again; T really thought so ; I intended never to go back ; . . 1 made up my mind to leave and not go back ; . . and when I came down to Burn-ham I told the people I was not going back; . . when I told the people in Burnham so I did not intend then, at that time, ever to go back there again.”
And Mrs. liodgdon, the woman with whom the pauper lived in Pittsfield, testified that when the pauper left on two occasions she left saying she would never return, and that she actually staid away several months.
These witnesses are uncontradicted. And there is nothing in the case which renders their statements improbable. The plaintiffs have not only failed to show that the pauper had a continuous home in Pittsfield for five successive years, hut they have actually shown the contrary.
Motion sustained, verdict set aside, and a new trial granted.
Appleton, C. J., Babbows, Danbobtii, Petkbs and Libbey, JJ., concurred.